INTRALINKS HOLDINGS, INC.

SEPARATION AND INDEPENDENT CONTRACTOR SERVICES AGREEMENT

(Individual)

This Separation and Independent Contractor Services Agreement (the "Agreement")
is made and entered into as of January 27, 2012 by and between IntraLinks
Holdings, Inc. and/or one or more of it subsidiaries ("Company"), and David G.
Curran, residing at xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx ("Contractor"). Upon
termination of Contractor’s employment with the Company, the Company desires to
retain Contractor as an independent contractor to perform consulting services
for Company and Contractor is willing to perform such services, on terms set
forth more fully below. In consideration of the mutual promises contained
herein, the parties agree as follows:

1. EMPLOYMENT STATUS



(a)           Effective January 27, 2012, Contractor hereby resigns from his
position of Executive Vice President, Business and Legal Affairs of the Company,
and as a Section 16 Officer of the Company, as well as any other officer titles
or senior executive roles he currently holds with the Company or any of its
subsidiaries. In addition, Contractor hereby irrevocably resigns as an employee
of the Company effective as March 31, 2012 (the “Separation Date”). Company
hereby acknowledges and accepts the foregoing resignations of Contractor.

(b)           On the first regular payroll date following the Separation Date,
the Company will pay Contractor a lump sum (less applicable taxes and
withholding) equal to all accrued but unpaid salary, and accrued but unused
vacation or PTO time as of the Separation Date. Company will also reimburse
Contractor for all business-related expenses that he incurred prior to the
Separation Date so long as such expenses are accompanied by supporting receipts
and are submitted and approved in accordance with the Company’s regular
practices. The Separation Date shall be the date of the “qualifying event” under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).

(c)           Other than as specified herein and as otherwise required by law,
Contractor affirms that any entitlement Contractor has or has had as an employee
of the Company under any Company benefit plan, program contract or policy
terminates as of the Separation Date.

(d)           Contractor represents and warrants that he is not aware of any
violation of law or Company policy by the Company or anyone acting on its behalf
or of any matter required to be disclosed by or on behalf of the Company to any
local, state or federal governmental agency or entity or self-regulatory agency
that has not been so disclosed as required.



2. SERVICES AND COMPENSATION

(a)           Contractor agrees to perform the services (the "Services")
described in Exhibit A, attached hereto, for Company. Contractor shall provide
the Services during the period beginning on the Separation Date and ending on
January 31, 2013 (the “Work Period”) unless sooner terminated in accordance with
Section 9.

(b)           During the Work Period, Company agrees to pay Contractor the
compensation set forth in Exhibit A for the Services. Except as noted on Exhibit
A, all payments set forth in this Section 2 and on Exhibit A shall be subject to
all applicable federal, state and/or local taxes, and Company may withhold from
any amounts payable to Contractor (including any amounts payable pursuant to
this Agreement) in order to comply with such withholding obligations.

(c)           On the Separation Date, Contractor agrees to sign the Release set
forth in Exhibit B.





1

 

 

3. CONFIDENTIALITY

(a)           "Confidential Information" means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, all Work Product as defined in Section 4(a) below, research, product
plans, products, services, customers, customer lists, markets, source code,
algorithms, software, developments, techniques, improvements, invention (whether
patentable or not), works of authorship, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances or other business information disclosed by the Company either directly
or indirectly in writing, orally or by drawings or inspection of parts or
equipment. Without limiting the generality of the foregoing, Confidential
Information shall include the terms of this Agreement and any information
relating to any Company employee, customer or supplier obtained in connection
with Contractor's relationship with Company.

(b)           Contractor will not, during or subsequent to the term of this
Agreement, use Company's Confidential Information for any purpose whatsoever
other than the performance of the Services on behalf of Company or disclose
Company's Confidential Information to any third party except to the extent
disclosure is required by law or legal process, or to enforce Contractor’s
rights under this Agreement. It is understood that said Confidential Information
shall remain the sole property of Company. Contractor further agrees to take all
reasonable precautions to prevent any unauthorized disclosure of such
Confidential Information. Confidential Information does not include information
which: (i) is known to Contractor at the time of disclosure to Contractor by
Company as evidenced by written records of Contractor, other than as a result of
any prior services rendered by Contractor to Company; (ii) has become publicly
known and made generally available through no wrongful act of Contractor; or
(iii) has been rightfully received by Contractor from a third party who, to
Contractor’s knowledge, is authorized to make such disclosure. Contractor agrees
that Contractor will not, during the term of this Agreement, use for or disclose
to Company any proprietary information (including but not limited to any trade
secret) of any former or current employer of Contractor or other person or
entity to the extent such use or disclosure would violate any agreement, duty,
law or regulation to which Contractor, or, to Contractor's knowledge, the
Company, is subject, unless consented to in writing by such employer, person or
entity. Contractor will indemnify Company and hold it harmless from and against
all claims, liabilities, damages and expenses, including reasonable attorneys
fees and costs of suit, arising out of or in connection with any violation or
claimed violation of any law, regulation or third party's rights resulting in
whole or in part from the Company's use of information or Work Product furnished
by Contractor under this Agreement.

(c)           Contractor recognizes that Company has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on Company's part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Contractor agrees
that Contractor owes Company and such third parties, during the term of this
Agreement, a duty to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out the Services for
Company consistent with Company's agreement with such third party or as required
by law or legal process.

(d)           Upon the termination of this Agreement, or upon Company's earlier
request, Contractor will deliver to Company all of Company's property or
tangible Confidential Information that Contractor may have in Contractor's
possession or control.

4. OWNERSHIP

(a)             Contractor agrees that all works of authorship, notes, records,
drawings, designs, inventions, improvements, developments, discoveries, ideas,
techniques, know-how and trade secrets, whether or not patentable, conceived,
made or discovered by Contractor, solely or in collaboration with others, during
the period of this Agreement which relate in any manner to the business of
Company that Contractor may be directed to undertake, investigate or experiment
with, or which Contractor may become associated with in work, investigation or
experimentation in the line of business of Company in performing the Services
hereunder (collectively, "Work Product"), are the sole property of Company. In
addition, any Work Product which constitute works of authorship shall be
considered "works made for hire" as that term is defined in the United States
Copyright Act. Contractor further agrees to assign (or cause to be assigned) and
does hereby assign fully to the Company all Work Product and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.



2

 

 

(b)           Contractor agrees to assist Company, or its designee, at Company's
expense, in every proper and reasonable way to secure Company's rights in the
Work Product and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which Company shall deem necessary in order to apply
for and obtain such rights and in order to assign and convey to Company, its
successors, assigns and nominees the sole and exclusive right, title and
interest in and to such Work Product, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. Contractor
further agrees that Contractor's obligation to execute or cause to be executed,
when it is in Contractor's power to do so, any such instrument or papers shall
continue after the termination of this Agreement.

(c)           Contractor agrees that if in the course of performing the
Services, Contractor incorporates into any Work Product developed hereunder any
invention, improvement, development, concept, discovery, work or other
proprietary information owned by Contractor or in which Contractor has an
interest, Company is hereby granted and shall have a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to make, have made, modify, use and
sell such item as part of or in connection with such Work Product.

(d)           Contractor agrees that if Company is unable because of
Contractor's unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Contractor's signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Work Product assigned to Company above, then
Contractor hereby irrevocably designates and appoints Company and its duly
authorized officers and agents as Contractor's agent and attorney in fact, to
act for and in Contractor's behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Contractor.

5. DISCLOSURE AND REPORTS

Contractor agrees that Contractor will (i) promptly disclose in writing to
Company all Work Product, (ii) from time to time during the term of this
Agreement or any extension thereof keep Company advised as to Contractor's
progress in performing the Services hereunder, and (iii) as requested by
Company, prepare written reports with respect thereto. It is understood that the
time required in the preparation of such written reports shall be considered
time devoted to the performance of Contractor's Services.

6. NON-SOLICITATION; NON-DISPARAGEMENT

(a)           Contractor agrees that during the term of this Agreement and for
one (1) year thereafter, Contractor will not encourage or solicit any employee
of Company to leave the Company for any reason. Contractor also agrees not to
make disparaging, critical or otherwise detrimental comments to any person or
entity concerning (i) Company, its officers, directors and employees; (ii) the
products, services or programs provided or to be provided by Company; (iii) the
business affairs or the financial condition of Company; or (iv) the
circumstances surrounding Contractor’s employment or consulting relationship
with the Company. Notwithstanding the foregoing, nothing in this Agreement shall
prevent Contractor from providing truthful testimony in the context of legal,
investigative or related proceedings. Company recognizes that Contractor cannot
control the fact that he may receive unsolicited inquiries from Company
employees.

(b)           Company agrees to instruct its officers, directors and senior
managers not to make disparaging, critical or otherwise detrimental comments to
any person or entity concerning Contractor. Subject to compliance by Contractor
with his obligations under this Agreement, the Company agrees to provide
Contractor with a favorable oral reference to a prospective employer or other
third party. Company will direct all employer and other third party inquiries
regarding Contractor’s relationship with the Company, including his prior
employment relationship, to the Company’s Chief Executive Officer or General
Counsel.

7. STANDARD OF PERFORMANCE

Contractor’s performance under this Agreement shall be conducted with due
diligence and in full compliance with the highest professional standards of
practice in the industry and all results will be Contractor’s independent work.
Contractor shall comply with all applicable laws and Company safety rules in the
course of performing the Services. If Contractor’s work requires a license or
permit, Contractor has obtained that license or permit and it is in full force
and effect.



3

 

 

8. CONFLICTING OBLIGATIONS

(a)            Contractor certifies that Contractor has no outstanding agreement
or obligation that is in conflict with any of the provisions of this Agreement,
or that would preclude Contractor from complying with the provisions hereof, and
further certifies that Contractor will not enter into any such conflicting
Agreement during the term of this Agreement.

(b)           In view of Contractor's access to Company's trade secrets and
proprietary know-how, Contractor further agrees, without limiting any
obligations set forth in Section 3 hereof, not to provide services substantially
similar to the Services to or for the benefit of any entity that competes
directly with the Company for a period following the termination of this
Agreement equal to (i) the number of months this Agreement was in effect or (ii)
twelve (12) months, whichever is shorter.

9. TERM AND TERMINATION

(a)            This Agreement will commence on the date first written above and
will continue until the end of the Work Period, or until sooner terminated as
provided below.

(b)           Notwithstanding anything herein to the contrary, Company may
terminate this Agreement upon 30 days’ prior written notice if Contractor
refuses to or is unable to perform the Services (other than as a result of a
medical disability) or is in breach of any material provision of this Agreement,
and Contractor fails to cure such failure of performance or breach within such
notice period. The parties agree to discuss any dispute giving rise to a notice
of breach.

(c)           Upon such termination all rights and duties of the parties toward
each other shall cease except:

                                                                              
(i)            that Company shall be obliged to pay, within thirty (30) days of
the effective date of termination, all amounts owing to Contractor for Services
completed and accepted by Company prior to the termination date and related
expenses, if any, in accordance with the provisions of Section 1 (Services and
Compensation) hereof; and

                                                                              
(ii)            Sections 3, 4, 6, 8(b), 9(c), 10, 11, 12, 13 and 14 shall
survive termination of this Agreement. Both Contractor and the Company agree
that either of them is entitled to communicate Contractor’s obligations under
this Agreement to any future or potential client or employer of Contractor, and
that Contractor is entitled to communicate with his advisors and family about
the terms of this Agreement.

10. SUBCONTRACTING; ASSIGNMENT

Contractor shall not subcontract or assign any obligations hereunder to any
third party without the express prior written consent of the Company. Neither
this Agreement, nor any right hereunder or interest herein may be assigned or
transferred by Contractor without the express written consent of Company.

11. INDEPENDENT CONTRACTOR

Nothing in this Agreement shall be construed in any way to constitute Contractor
as an agent, employee or representative of Company, but Contractor shall perform
the Services hereunder as an independent contractor. Contractor agrees to
furnish (or reimburse Company for) all tools and materials necessary to
accomplish this contract, and shall incur all expenses associated with
performance, except as expressly provided on Exhibit A of this Agreement.
Contractor acknowledges and agrees that Contractor is obligated to report as
income all compensation received by Contractor pursuant to this Agreement, and
Contractor agrees to and acknowledges the obligation to pay all self-employment
and other taxes that may be due thereon.

 

4

 



12. EQUITABLE RELIEF

Contractor agrees that it would be impossible or inadequate to measure and
calculate Company's damages from any breach of the covenants set forth in
Sections  3, 4, 6 or 8(b) herein. Accordingly, Contractor agrees that if
Contractor breaches Sections 3, 4, 6 or 8(b), Company will have available, in
addition to any other right or remedy available, the right to obtain from any
court of competent jurisdiction an injunction restraining such breach or
threatened breach and specific performance of any such provision. Contractor
further agrees that no bond or other security shall be required in obtaining
such equitable relief and Contractor hereby consents to the issuances of such
injunction and to the ordering of such specific performance.

13. GOVERNING LAW AND LEGAL ACTIONS

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts, without regard to its conflicts of laws principles. The parties
hereby consent to the jurisdiction of the state and federal courts located in
Suffolk County, Massachusetts for the adjudication of any case or controversy
arising under or relating to this Agreement, and each party hereby irrevocably
waives any right to a jury trial in any such action or proceeding.

14. NOTICES; ENTIRE AGREEMENT

All notices under this Agreement shall be addressed to the other party at the
address shown below or such other address as either party may notify the other
of and shall be deemed given (i) upon delivery to the party to be notified if
delivered by hand or professional courier service or confirmed fax, or (ii)
three days after deposited in the United States mail, postage prepaid,
registered or certified mail, return receipt requested. This Agreement is the
entire agreement of the parties and supersedes any prior agreements between them
with respect to the subject matter hereof, except that the parties agree that
the terms of that certain Indemnification Agreement between Contractor and the
Company entered into in September 2010 and ratified through a Board of Directors
Unanimous Written Consent dated November 29, 2012 (collectively the
“Indemnification Agreement”) shall remain in full force and effect pursuant to
the terms thereof as shall the benefits of the Company’s Officers and Director’s
Insurance policies.

15. COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 

  COMPANY       INTRALINKS HOLDINGS, INC.       By: /s/ Ronald W. Hovsepian  
Name: Ronald W. Hovsepian   Title: President and Chief Executive Officer   150
E. 42nd Street   8th Floor   New York, NY 10017       CONTRACTOR       By: /s/
David G. Curran   Name: David G. Curran   Address:
 xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx    

 



 



6

 



EXHIBIT A TO SEPARATION AND INDEPENDENT CONTRACTOR SERVICES AGREEMENT DATED
JANUARY 27, 2012

SERVICES AND COMPENSATION

1. Contact. Contractor's principal Company contacts shall be the Chief Executive
Officer and General Counsel.

2. Services.

(a) The services to be provided by Contractor during the Work Period shall
include assisting the Company from time to time, at the request of Chief
Executive Officer or the General Counsel, in any matter reasonably related to
the duties previously performed by Contractor as an employee of, and legal
counsel to, the Company and such other transition duties or cooperation as may
be reasonably requested from time to time, including cooperating with the
Company and all of its affiliates (including its and their outside counsel) in
connection with the contemplation, prosecution and defense of all phases of
existing, past and future litigation (collectively, the “Services”). Contractor
will not be providing legal services, advice or counsel in the provision of the
Services hereunder and as of the Separation Date, will no longer serve in the
capacity of legal counsel to the Company. Contractor shall control the means by
which he provides Services, but acknowledges and agrees that Company is
retaining him to provide the Services because his skills and knowledge are
exceptional and unique and, therefore, that he will provide the Services
personally. The Company will provide Contractor with reasonable notice prior to
requiring him to provide Services to the Company during the Work Period that
involve more than an immaterial time commitment by Contractor.

(b) It is understood this is not a fixed time based engagement. It is understood
Services are provided on a non-exclusive basis and Contractor may accept
employment with or become engaged to provide services to other entities (subject
to Section 8(b) of this Agreement). The parties will cooperate to enable
Contractor to meet such other commitments in conjunction with performance of the
Services. Acceptance or performance of such other commitments (provided
Contractor complies with Section 8(b) of this Agreement) shall not constitute a
breach of this Agreement by Contractor, nor be a basis or justification for
suspension or termination of this Agreement by the Company.

3. Compensation.



(a) Company shall pay Contractor a total of $ 216,667.67 during the term of this
Agreement, at a monthly rate of $21,666.67 per month for each month during the
Work Period, pro rated for any partial month of the Work Period.

(b) Company shall reimburse Contractor for reasonable travel and business
expenses incurred by Contractor in performing Services pursuant to this
Agreement and authorized in advance in writing.

(c) Contractor shall provide Company with monthly invoices detailing the fees
and expense reimbursements that Contractor believes are due under this Agreement
by the 15th of each month during the Work Period, and shall itemize and provide
receipts for expenses upon request. Company agrees to pay Contractor his monthly
fee and any expenses due under an invoice by no later than the 30th day of each
month..

(d) In accordance with the provisions of COBRA and subject to Contractor’s
election to continue COBRA coverage for his family and continued eligibility
under COBRA, the Company shall reimburse Contractor during the Work Period for
premium payments to continue Contractor’s current family dental and health
coverage to the same extent and under the same available plans and rules,
restrictions and regulations applicable to active Company employees. Contractor
will be responsible for the employee co-pay portion of such coverage and,
following the termination of the Work Period, Contractor will be responsible for
any and all payments for the elected period of continued health insurance
coverage under COBRA.



2

 



(e) Company confirms and agrees that Contractor shall be eligible for any
applicable cash bonus award that Contractor would have received had Contractor
remained an employee of the Company pursuant to Company’s Senior Executive
Incentive Bonus Plan for fiscal year 2011 based on fiscal 2011 performance as
contemplated thereunder. Any such bonus eligibility and payment shall be made
under the same rules, restrictions and regulations applicable to other
participants under the Senior Executive Incentive Bonus Plan (except as modified
hereby to permit Contractor’s continued participation).

(f) In accordance with the terms of the IntraLinks Holdings, Inc. 2010 Equity
Incentive Plan (the “Plan”) and the restricted stock unit award agreement
relating to the award of 50,000 restricted stock units granted by the Company to
Contractor on November 8, 2010 (the “RSUs”), the Company confirms and agrees
that for purposes of the RSUs the term “employment” shall include Contractor’s
Contractor relationship, such that the RSUs shall continue to vest until the
termination of the Work Period. In addition, subject to compliance by Contractor
of the terms and conditions contained in this Agreement (including the Release
attached as Exhibit B hereto), the Company will accelerate the vesting of the
entire then-remaining unvested portion of the RSUs as of January 31, 2013 so
that all 50,000 RSUs shall have vested as of that date. Contractor agrees to
execute, acknowledge, and deliver to Company all such documents and agreements
reasonably necessary, in Company’s discretion, to enable Company to accomplish
the objectives described in this Section 3(f). Contractor acknowledges and
agrees that all of his equity awards issued under the Plan other than the RSUs
that are not vested as of the Separation Date shall lapse on that date and will
not be releasable or exercisable. The release of any exercise of any stock
options shall be subject to the terms of the Plan.

(g) In the event of Contractor’s death or disability during the Work Period, the
foregoing Compensation (payments, benefits, etc. set forth) payable to
Contractor under this Section 3 of Exhibit A shall be made to Contractor’s
spouse (or other heirs in the event of such spouse’s death).

(h) From the effective date of this Agreement until the Separation Date,
Contractor shall be permitted to continue to use the leased premises located at
12 East 86th Street, Apt. 329, New York, NY 10020. During this period and
following the Separation Date, the Company shall make timely payment of all
rental and related expenses due under the lease in connection with the leased
premises through the end of the lease term. Contractor shall be permitted to
remove his personal effects from the leased premises including without
limitation, art work, clothes, television and small electrical appliances.

 

 

-2-

 



EXHIBIT B TO SEPARATION AND INDEPENDENT CONTRACTOR SERVICES AGREEMENT DATED
JANUARY 27, 2012

Release

WHEREAS, Employee was an employee-at-will;

WHEREAS, the Company and Employee have agreed to amicably resolve all issues
arising out of their employment relationship, including agreeing to payment of
additional consideration, as set forth below; and

WHEREAS, Employee, in consideration of the Separation and Independent Contractor
Services Agreement between the Company and the Employee dated January 27, 2012
(the “Agreement”) and the payments made and to be made thereunder, has agreed to
release and forever discharge the Company from any and all liabilities, claims
or obligations arising from the employment relationship.

NOW, THEREFORE, in consideration of the covenants contained herein, and the
promises set forth above, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

1.Employee acknowledges that Employee’s employment terminated effective March
31, 2012.

2.Nothing in this Release shall be construed to prevent Employee from filing a
charge with, or participating in an investigation conducted by any governmental
agency, including, without limitation, the United States Equal Employment
Opportunity Commission (EEOC), or applicable state/city fair employment
practices agency, to the extent required or permitted by law. Nevertheless,
Employee gives up the right to receive any relief whatsoever, including but not
limited to financial benefit or monetary recovery from any lawsuit filed or
settlement reached by the EEOC or anyone else with respect to any claims
released and waived in this Agreement.

3.Notwithstanding paragraph 5, Employee understands and agrees that by signing
this Release, Employee is not releasing claims that relate to: (i) any claims
arising after the date Employee signs this Agreement; (ii) any claims for
enforcement of the Agreement, the Indemnification Agreement and Board Consent
(as defined in Section 14 of the Agreement, hereafter collectively the
“Indemnification Agreement” ) or this Release; (iii) any rights or claims to
workers’ compensation or unemployment benefits; (iv) claims for accrued, vested
benefits under any employee benefit plan of the Company in accordance with the
terms of such plans and applicable law; (v) any claims or rights which cannot be
waived by law and/or (vi) any continuing rights for indemnification under the
Company’s charter or bylaws in effect as of the date hereof or under the
Indemnification Agreement.

4.For good and valuable consideration including but not limited to the
opportunity to enter into the Agreement and this Release, Employee, on behalf of
himself, his heirs, executors, administrators, successors and assigns, hereby
voluntarily and unconditionally releases and waives his rights to pursue any and
all legal claims, rights, debts, liabilities, demands, causes of action,
obligations, complaints, grievances, losses, covenants, contracts, agreements,
promises, damages, lawsuits or administrative proceedings in United States
federal or state courts or administrative agencies, known or unknown, suspected
or unsuspected, arising from the beginning of the world through the date of this
Release agreement, against the Company, its employee benefits plans, parent,
subsidiary or affiliated companies, and/or their respective present or former
directors, officers, employees, agents and fiduciaries, including, without
limitation, any claims, lawsuits or administrative proceedings arising out of or
in any way relating to the Employee's employment with the Company, termination
or resignation from such employment. This Release and waiver shall include, but
is not limited to, any and all claims of unlawful employment discrimination in
regard to citizenship, immigration status, national origin, gender, sexual
orientation, religion, race, physical or mental disability, marital status or
age, whether such claims may be brought pursuant to state or local law or the
federal equal employment, fair employment, civil or human rights laws, codes,
ordinances, or the laws of the United States, including, but not limited to, the
Americans With Disabilities Act, the Worker Adjustment and Restraining
Notification Act, the Age Discrimination in Employment Act, the Older Workers'
Benefit Protection Act, Title VII of the Civil Rights Act, as amended, the
Family and Medical Leave Act, the Employee Retirement Income Security Act of
1974, as amended, the Fair Labor Standards Act, as amended, New York's Executive
Laws, New York’s Labor Laws, New York City Human Rights Laws, the California
Fair Employment and Housing Act, any provisions of the California Labor Code
pertaining to hours of work or the payment of wages, including (but not limited
to) California Labor Code sections 200-272, 500-558, 1171-1205, any Wage Orders
promulgated by the California Industrial Welfare Commission, and any and all
claims arising out of his employment or lack of employment with the Company.
This Release and waiver shall further include, but not be limited to, all claims
under local, state and federal law, including, but not limited to, wrongful
employment termination, breach of express or implied contract of employment,
defamation, intentional infliction of emotional distress, negligent infliction
of emotional distress, express or implied tort, invasion of privacy,
retaliation, breach of the covenant of good faith and fair dealing, or any other
tort or contract claim, or other claims for punitive or compensatory damages
relating in any manner whatsoever to Employee’s employment or lack of employment
with the Company.



-3-

 

5.With respect to any claim of age discrimination brought pursuant to the ADEA,
it is expressly understood that Employee is hereby waiving rights or claims
under this Act in a “knowing and voluntary” manner, in accordance with the
meaning of those terms as set forth in 29 U.S.C. §626(f)(1). In connection
therewith, Employee, by signing this Agreement, hereby acknowledges and
represents that:

a.She/he has been advised that she/he has the opportunity to consult with an
attorney in connection with the execution of this Agreement, and that she/he has
a period of up to twenty one (21) days in which to consider this Agreement,
including his waiver of statutory rights for age discrimination under this
Agreement; and

b.in accordance with the provisions of 29 U.S.C. §626(f)(1), she/he shall have a
period of seven (7) days following the execution of this Agreement in which to
revoke this Agreement by providing written notice of such revocation by hand or
overnight courier service (e.g. FedEx, UPS) delivery to:



IntraLinks Holdings, Inc.

150 East 42nd St., 8th Fl

New York, NY 10017

Attention: Human Resources

6.In further consideration of the Company’s willingness to pay amounts provided
for in the Agreement and this Release to which Employee is not otherwise
entitled, Employee hereby agrees:

a.Not to allege that the ending of Employee’s employment relationship with the
Company suggests any violation of law or Company policy;

b.Not to engage in actions contrary to the interests of the Company except: (i)
to enforce the terms of the Agreement, the Indemnification Agreement or this
Release; (ii) pursue any rights to indemnification under the Company’s charter
or bylaws in effect as of the date hereof or the Indemnification Agreement; or
(iii) to the extent required by law; provided, however, that if Employee
receives a subpoena or similar demand relating in any way to the Company,
Employee shall promptly notify the Company so that the Company shall have the
ability to seek an appropriate protective order prior to Employee making any
disclosure in response to such subpoena or demand;



-4-

 

c.Except as necessary or appropriate in connection with performing Services
under the Agreement, not to remove from the custody of the Company, any
documents, facsimiles, computer tapes, disks or printouts, or other written or
electronically-produced information of a confidential nature;

d.To return to the Company any Company property in the Employee’s possession or
otherwise given to Employee for his use, including but not limited to, credit
cards, keys, identification badges, Company property, assets, manuals, notes,
reports, agreements of any kind or nature belonging to or pertaining to the
Company, except that Employee may retain his Company laptop and iPhone provided
all Confidential Information (as defined in the Agreement) has been removed from
such devices, following expiration of the Agreement;

e.To pay in full any outstanding balance on any corporate credit card issued to
Employee; and

f.To give to the Company all passwords/encryption keys for Company-related files
which are password protected/encrypted.



7.The Employee represents and warrants that he : (i) is not aware of any
violation of law or Company policy by the Company or anyone acting on its
behalf; (ii) is not aware of any matter required to be disclosed by or on behalf
of the Company to any local, state or federal governmental agency or entity or
self-regulatory agency (each, a “Regulatory Entity”), including but not limited
to the U.S. Department of Labor, New York Department of Labor and/or the
California Division of Labor Standards Enforcement, California Department of
Fair Employment and Housing, the U.S. Securities and Exchange Commission, the
New York Stock Exchange or the Equal Employment Opportunity Commission, that has
not been so disclosed as required; or (iii) has not made or filed any complaint,
charge, or grievance against the Company with any Regulatory Entity.

8.This Release covers and includes all claims that the Employee has against the
Company, whether actually known or not, despite the fact that California Civil
Code Section 1542 may provide otherwise. Each party expressly waives all rights
and benefits available to him / it in any capacity under the provisions of
Section 1542, which provides as follows:



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known must materially affect the settlement with the debtor.

9.Employee affirms that, in making this Release, he is not relying on, and has
not relied on, any representation or statement by the Company or its attorneys
with respect to any facts surrounding the termination of his employment or
rights he may have or assert in connection therewith. The Employee fully
understands and warrants that, if any fact on which he relied in executing this
Release be found thereafter to be other than, or different from, the facts now
believed by him to be true, Employee expressly accepts and assumes the risk of
such possible difference in fact and acknowledges that this Release shall be and
remains effective notwithstanding any such difference in fact.

10.In the event Employee so notifies the Company in writing of his decision to
revoke this Release within the Revocation Period, he will waive and forfeit any
entitlement to the amounts identified in the Agreement, and the Company shall
have no further obligation to make said payments to Employee. Both parties
understand that Employee’s decision to terminate this Release operates to
terminate Employee’s employment effective as of January __, 2012.



-5-

 

11.This Release shall be binding upon and shall inure to the benefit of the
parties hereto and their heirs, administrators, executors, representatives,
successors, and assigns. Employee represents and warrants that no person other
than Employee has any interest or right in the matters referred to herein, that
Employee has the sole right and exclusive authority to execute this Release ,
and that Employee has not sold, assigned, transferred, conveyed, or otherwise
disposed of any claim or demand relating to any matter covered by this Release .

12.Should any of the provisions set forth herein be determined to be invalid by
any court, agency or any other tribunal of competent jurisdiction, such
determination shall not affect the enforceability of the other provisions herein
and, to this end, the provisions of this Release are declared to be severable.

13.No other consideration has or will be furnished or paid other than the
consideration herein recited. Employee acknowledges and agrees that the payments
set forth in the Agreement: (i) are in lieu of any termination benefits that
Employee may have been entitled to under the IntraLinks, Inc. Senior Executive
Severance Plan or other agreement, policy or plan of the Company in connection
with the termination of his employment with the Company; (ii) represent payments
to which Employee would not otherwise be entitled to but for his agreement to
and execution of the Agreement and this Release; and (iii) exceed any payment,
benefit, or other thing of value to which the Employee might otherwise be
entitled under any policy, procedure or plan of the Company and/or any other
agreement between Employee and the Company in connection with the termination of
his employment with the Company.

14.Employee and Company agree that this Release may be executed in multiple
counterparts, including a facsimile copy, and that it is the intent of Employee
and Company that a copy of this Release signed by either Employee or Company
shall be deemed to constitute an original, and shall be fully enforceable
against such party.

15.The Agreement and Release embody the entire understanding and agreement of
the parties hereto in relation to the subject matter hereof and, with exception
to the promises, agreements, and covenants referenced in paragraph 16, no
promise, condition, representation or warranty, express or implied, not set
forth herein shall bind any party hereto. No provision of this Release may be
modified, waived or discharged, unless such modification or discharge is agreed
to in a written document signed by both parties to this Release. No waiver by
either party hereto of any breach by the other party of any provision of this
Release shall be deemed a waiver of similar or dissimilar provisions at the same
or at any prior or subsequent time. No such waiver by the Company shall be
effective unless it shall be set forth in writing and signed by the Chief
Executive Officer of the Company.

16.Notwithstanding any provision hereof to the contrary, nothing in this Release
shall supersede, cancel, or otherwise affect any provisions of any
confidentiality, non-competition and/or non-solicitation agreement and
restrictive covenants in effect between the Employee and the Company which
survive the termination of Employee’s employment with Company. Employee further
acknowledges the Company is and shall remain the sole owner of all rights,
title, and ownership, intellectual property, and other interests in and to any
and all inventions, original works of authorship, developments, discoveries,
improvements, derivative works, algorithms, file layouts, formulas, computer
programs, source or object code, compositions, trade secrets, designs,
processes, techniques, know-how and data, innovations and ideas, whether or not
patentable, including, but not limited to, information regarding products,
procedures, methods, equipment, compositions, technology, formulas, research and
development programs, sales methods, cost of production and overhead, customer
lists, customer usages and requirements, and other confidential technical or
business information, which Employee has solely or jointly conceived or
developed or reduced to practice within the scope of his employment with the
Company. Employee acknowledges that all original works of authorship which have
been made by him (solely or jointly with others) within the scope of employment
and which are protectable by copyright are "works made for hire," as that term
is defined in the United States Copyright Act of 1976, as amended.

17.The interpretation, construction and performance of this Release shall be
governed by the laws of the State of New York, without giving effect to the
choice of law provisions of such jurisdiction. New York courts shall be the
forum for resolving any dispute relating to or arising under this Agreement. The
Employee irrevocably submits to the exclusive jurisdiction of the federal and
state courts for the State of New York for purposes of any action, suit, or
other proceeding arising out of or relating to this Release .



-6-

 

DO NOT SIGN UNTIL CLOSE OF BUSINESS ON MARCH 31, 2012.



  EMPLOYEE:           ____________________________________ Date: 
_______________________   David G. Curran           IntraLinks Holdings, Inc.  
        By:  _________________________________ Date:  _______________________  
   

 

-7-

 



